Order, Family Court, New York County (Jody Adams, J.), entered on or about February 11, 2008, which, upon granting the motion of petitioner Administration for Children’s Services for summary judgment, found that respondent mother had derivatively neglected the subject child, unanimously affirmed, without costs.
The finding of derivative neglect was supported by a preponderance of the evidence, including that respondent had, in the past, failed to comply with the treatment for her psychiatric illness to the point where she had to be hospitalized. She also failed to ensure that her two older children attended school, leading to their unexcused absences on 50 days of the school year. Although respondent’s condition improved when she complied with her prescribed treatments, her original failure to comply with necessary medical treatment, and her lack of insight into the need for treatment for her psychiatric illness, demonstrated a “fundamental defect in [her] understanding of the duties of parenthood” (Matter of Amber C., 38 AD3d 538, 541 [2007], lv denied 8 NY3d 816 [2007], lv dismissed 11 NY3d 728 [2008] [internal quótation marks and citations omitted]; see Matter of Hannah UU, 300 AD2d 942, 944 [2002], lv denied 99 NY2d 509 [2003]). Furthermore, the conduct that formed the basis for the finding of neglect as to respondent’s three other children was sufficiently proximate in time to the derivative proceeding that it could reasonably be concluded that the condition still existed (see Matter of Baby Boy W, 283 AD2d 584 [2001]; Matter of Cruz, 121 AD2d 901, 902 [1986]). Concur— Tom, J.E, Saxe, Sweeny, Acosta and Abdus-Salaam, JJ.